DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received on 7/11/2022.
Claims 1 and 11 are amended.
Claims 1-11 are pending in the current application.
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. On page 16 of “Applicant’s Remarks” the description of Fig. 13 as it relates to “one broadside” and “another broadside” and the application of forward and backward forces is unclear.  Additionally the claim term “heading on the spot” in claims 1 and 11 is unclear.  Regardless, applicants’ claims and arguments are directed to results to be achieved by the operation of thrust vectors from the propulsion engines and turning of the rudders.  As noted by the examiner Szilagyi is capable of performing the claimed operation of the prolusion engines and rudders and such maneuvers as transverse movement of a ship without turning about the center of gravity, and also the maneuver of turning a ship about the center of gravity without longitudinal movement are easily accomplished by twin engine, twin rudder arrangements.  The previous rejection is made final since applicant’s amendments have not overcome the rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitations "the bow” and “the spot”. There is insufficient antecedent basis for these limitations in the claim.  Additionally the entire limitation “to cause the bow of the ship to be turn heading on the spot to the direction of said another one broadside.” is unclear.  As best understood by the examiner the bow is rotating clockwise or counterclockwise about the center of gravity, thus the bow is not “heading on the spot” which seems to imply a constant heading.  It appears “the spot” is the center of gravity about which the bow is rotating.  Appropriate clarification or correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Szilagyi et al., US 20090197486.  Szilagyi discloses in Fig. 1 (as prior art) a vessel maneuvering system comprised of port and starboard propulsion units (30 & 50), port and starboard rudders (34 & 54), a maneuvering control device 70 configured to perform at least one of transverse control and pivot turning heading control (see paragraphs [0004]-[0012] and specifically paragraph [0010] which describes turning about the vessels geometric center C.  Specifically regarding claim 7, the examiner considers the steering wheel of Szilagyi  (which is coupled to a rotation sensor) similar to the dial type turning information input unit claimed.  Additionally while Szilagyi does not explicitly disclose a joystick as the movement information input unit, the levers 100 serve the same purpose and joysticks for movement control are common in the art.  The examiner considers the method of claim 11 to be embodied in the operation of the prior art system disclosed by Szilagyi.  Further, while Szilagyi does not explicitly disclose movement of only one rudder to achieve the desired vessel movement, (paragraph [0008] discloses the rudders 34, 54 pivot in “synchronism” for at least the described operation), it is widely known that the rudder in direct line (downstream) of propeller wash is much more effective than the rudder which is upstream of the propeller wash.  
The examiner further notes that claims 1-11 are directed to results to be achieved by operation of the maneuvering system.  Such results are easily achievable during normal operations of docking, undocking, and performing turning maneuvers by the prior art vessel maneuvering system of Szilagyi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the vessel maneuvering system of Szilagyi to perform the claimed movement controls of transverse movement and pivot turning heading control to effectively control vessel movements when docking, undocking, and performing vessel turning maneuvers.  The motivation for doing so is to precisely move and control the vessel in restricted operating conditions without causing damage to the vessel, other nearby vessels, or dock structures.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5488919 discloses a vessel maneuvering system comprised, port and starboard rudders capable of independent rotation or angular adjustment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY D WIEST/Primary Examiner, Art Unit 3617